 In the Matter of THE P. B. MAGRANE STORE, INC.' EMPLOYERandLOCAL1435,RETAIL CLERKS INTERNATIONAL ASSOCIATION, A. F. L.,PETITIONERCase No.1-RC-997.Decided June 17, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing in this case was held before LeoJ.Halloran, hearing officer of the National Labor Relations Board.The hearing officer's rulings made at the hearing are free, from preju-dicial error and are hereby affirmed.At the hearing, the Employermoved to dismiss the petition on the ground that it did not specificallyseek to include leased department employees in the requested bargain-ing unit.As the hearing officer granted the Employer's motion foradjournment to enable it to produce further evidence regarding itsleased departments, it was not prejudiced by the failure of the Peti-tioner to set forth in its petition that it was seeking to represent em-ployees in these departments.Accordingly, we ' hereby deny theEmployer's motion to dismiss.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in this case, the Board finds :1.The business of the Employer :The P. B. Magrane Store, Inc., is a Massachusetts corporation withits only place of business in Lynn, Massachusetts, where it operates aretail department store.During the calendar year 1948, the Em-ployer purchased merchandise valued at approximately $524,000, over50 percent of which was obtained outside the Commonwealth of Mas-sachusetts.In addition, some of the merchandise which it purchasedfrom jobbers and distributors in Massachusetts, such as radios, shoes,and cosmetics, was manufactured outside the Commonwealth.Duringthe same year, the Employer's sales were valued at approximately'The name of the Employer appears as amended at the hearing.S4 N L.R. B., No. 43.345 346DECISIONSOF NATIONALLABOR RELATIONS BOARD$770,000, all of which were made to persons residing within theCommonwealth.We find, contrary to the contention of the Employer, that it isengaged in commerce within the meaning of the Act.2 Consistentwith Board practice with respect to department stores, we also believethat jurisdiction should be exercised in this case.2.The Petitioner is a labor organization which claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit composed of all employees at the Em-ployer's department store in Lynn, Massachusetts, including salesemployees, office and clerical employees, service and maintenance em-ployees, all regular part-time employees, and employees in certainleased departments,3 but excluding guards, professional employees,and supervisors.The Employer agrees that the unit should includeboth sales and clerical employees, but contends that service andmaintenance employees, part-time employees working less than 20hours per week, and all employees in its leased departments should h-excluded.Service and Maintenance EmployeesThere are 15 employees whom the Employer refers to as "serviceboiler; a maintenance employee, who_does odd jobs around the store;an elevator operator; a window dresser; a bundle inspector, whoexamines purchases made by employees before they are taken fromthe bundle room; 'a carpenter; a linoleum layer and salesman; twoappliance servicemen; and two stockmen, two truckmen, and a mark-ing girl, all of whom work in the shipping department.We do notagree with the Employer's contention that the duties and interestsof these employees differ considerably from those of the other em-ployees.In view of the community of interest between selling andnonselling employees, and the fact that no other labor organizationMatter of Parks-Belk Company of Elikabethton,77 N.L.R. B.,429.The Petitioner seeks to represent employees in the beauty shop, the millinery shop, andthe ready-to-wear and sportswear departmentsThe Employer also leases the paint andhardware department and the sewing machine department.There are no employees in thepaint and hardware department, as the lessees themselves are the only persons workingthere.For some unexplained reason, however,the Petitioner is not seeking to represent-employees in the sewing machine department. THE P. B. MAGRANE STORE, INC.347is seekingto represent the "serviceand maintenanceemployees," weshallinclude them in the unit'Part-time EmployeesThere are approximately 17 regular part-time employees. The Em-ployer objects to the inclusion in the unit of those who work less than20 hours per week.Of the 17 part-time employees, there are 8 whoregularly work between 4 and 16 hours per week. The Employer con-tends that these employees are mainly inexperienced high school stu-dents, whereas those working 20 hours or more each week are moremature, experienced persons.As it appears that all regular part-timeemployees, regardles of the number of hours they work each week, dothe same type of work as full-time employees, are on the regular payroll of the Employer, and work at regularly assigned hours each week,we shall include all of them in the unit.5Employees of Leased DepartmentsThe Employer leases to concessionaires the beauty shop, the milli-nery shop, the ready-to-wear and sportswear departments, the paintand hardware department, and the sewing machine department.TheEmployer contends that employees in the leased departments are em-ployees of the lessees and should therefore be excluded from the unit.Employees in each of the leased departments are hired by the lesseeand are subject to the supervision of its manager.Their wages, hours,and working conditions are set by the lessee rather than by the Em-ployer.Although they are paid by the Employer, subject to reim-bursement by the lessee, the latter lists them on its own pay roll, main-tains a separate workmen's compensation policy for them, and reportstheir earnings for social security and withholding tax purposes.Onthe other hand, the Employer exercises some general control and super-vision over employees in its leased departments to see that they con-form to general store policies and regulations.The Employer has theright to request the discharge of any employee whom it finds objection-able,,but this has rarely, if ever, been done.Employees of leaseddepartments are subject to the same rules and regulations as are other4Matter of Denton's, Inc., TIA The Robinson-Schwenn Store,83 N. L. R. B 35,Mat-ter of Florsheim Retail Boot Shop, et at,80 N L R B 1312 ;Matter of Louis Pizitz DryGoodsCompany,71 N L.R. B. 579;Matter of Phelps Dodge Mercantile Company, 78N L R B. 179"Matter of Burrows & Sanborn, Inc,81 N. L. R. B 1308,Matter of Florsheim RetailBootShop,et at, supra. 348DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees in the store, are entitled to the same discount privileges,punch the same time clocks, and use the same employee facilities:On the basis of all the facts, however, we believe that these employeesdo not possess sufficient interests in common with employees in otherdepartments of this particular store to be joined with the latter forcollective bargaining purposes.We shall therefore exclude employeesof leased departments for the unit.6We find that all employees of the Employer at its Lynn, Massa-chusetts, department store, including sales employees, office and cleri-cal employees, service and maintenance employees, and all regular part-time employees, but excluding employees of leased departments, pro-fessional employees, guards, and all supervisors as defined in theAct, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the First Region, and subjectto Sections 203.61 and 203.62 of National Labor Relations BoardRules and Regulations-Series 5, as amended, among the employees inthe unit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by Local 1435, Retail Clerks International Association,A. F. L.MatterofBlock and Kuhl Department Store,83 N. L R. B. 418;Matterof J. M.,High Company,78 N. L R B 876,and cases cited thereinBut ofMatter of Denton's,Inc., T/A TheRobinson-Schwenn Store,supra,wherethe Boardincluded leased departmentemployeesin a unit of department store employeesIn thatcase,however, the Employeractually hired anddischarged employeesin theleased departments.